COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00524-CR


Kenneth Nash Neu                       §    From the 371st District Court

                                       §    of Tarrant County (0491203D)

v.                                     §    December 6, 2012

                                       §    Per Curiam

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM
                          COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00524-CR


KENNETH NASH NEU                                                       APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      In 1993, Appellant Kenneth Nash Neu pleaded guilty to indecency with a

child, and the trial court sentenced him to thirty-five years’ incarceration.2 He

filed a notice of appeal in the trial court in October 2012, and the notice refers to

pending motions Appellant had filed in the trial court.


      1
       See Tex. R. App. P. 47.4.
      2
        Appellant also pleaded true to enhancement and habitual offender
allegations.


                                          2
      On November 6, 2012, we notified Appellant of our concern that we lacked

jurisdiction over this appeal because the trial court has not entered any

appealable orders, and we informed Appellant that we would dismiss the appeal

for want of jurisdiction unless he or any party desiring to continue the appeal filed

a response showing grounds for continuing the appeal. Although Appellant filed

a response, it does not raise grounds for continuing this attempted direct appeal.3

      Because we generally have jurisdiction to consider an appeal in a criminal

case only when there has been a judgment of conviction, and because the trial

court has not entered an appealable order, we dismiss the appeal for want of

jurisdiction. See McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth

1996, no pet.).


                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 6, 2012




      3
       To the extent that Appellant seeks to appeal the trial court’s alleged
refusal to rule on the pending motions, he cannot do so via direct appeal.


                                         3